NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with FED. R. APP. P. 32.1


                United States Court of Appeals
                               For the Seventh Circuit
                               Chicago, Illinois 60604

                              Submitted March 10, 2022 *
                               Decided March 10, 2022

By the Court:

No. 21-2202

WILLIAM A. WHITE,                              Appeal from the United States District
     Petitioner-Appellant,                     Court for the Southern District of
                                               Illinois.
       v.
                                               No. 19-CV-1291-SPM
DANIEL SPROUL,
    Respondent-Appellee.                       Stephen P. McGlynn,
                                               Judge.


                                      ORDER

       Federal prisoners may now receive up to 54 days of good-conduct credit for each
year of their prison term. 18 U.S.C. § 3624(b). William White—an inmate currently in
prison after, among other things, violating conditions of supervised release—petitions
under 28 U.S.C. § 2241 to receive credit for his good conduct during an already-
completed prison sentence. Like the district court, we conclude that he may receive
sentencing credit only for his conduct during his current prison term and thus affirm.

     This case involves two periods of incarceration. The first began in October 2008,
when White was charged in the Northern District of Illinois for soliciting violence


       *
         We have agreed to decide the case without oral argument because the briefs and
record adequately present the facts and legal arguments, and oral argument would not
significantly aid the court. FED. R. APP. P. 34(a)(2)(C).
No. 21-2202                                                                         Page 2

against a juror. See 18 U.S.C. § 373. Before he stood trial in Chicago, he was convicted in
a separate federal case in Virginia of other crimes. For those crimes, he was sentenced to
33 months in prison, a term that began in April 2010, which was to be followed by
nearly three years of supervised release. After a jury convicted him in the Chicago case,
the district court granted his motion for a judgment of acquittal in April 2011. By then,
he had served the 33-month prison term (he was credited with 540 days of pretrial time
served and 93 days of good-conduct time). The next day he began his term of
supervised release.

       White’s second period of incarceration began in June 2012, when he was arrested
for violating the conditions of his supervised release in the Virginia case. He was
sentenced to 10 months of imprisonment for that violation. While he was serving that
term, this court reversed the judgment of acquittal in his Chicago case, see United States
v. White, 698 F.3d 1005, 1020 (7th Cir. 2012), and in February 2013, the district court
sentenced him to 42 months in prison, to run concurrently with the remainder of his
revocation sentence (about 4 months). White also received two lengthy sentences in
2014 for other federal crimes, to run consecutively to his other sentences. See 18 U.S.C.
§ 875(b), (c). Altogether, his current prison term lasts until 2037. The term reflects 132
days of prior custody credit that he earned awaiting trial or sentencing in his Chicago
case.

        White has petitioned for a writ of habeas corpus, see 28 U.S.C. § 2241, seeking
good-conduct credit based on a change to 18 U.S.C. § 3624(b). The statute now grants up
to 54 days of good-conduct credit to each qualifying prisoner for each year of a prison
term “imposed by the court.” 18 U.S.C. § 3624(b). (The statute previously based credits
on prison time “served.”) The government agrees with White that the change to § 3624
qualifies him for 200 more days of good-conduct credit for his current incarceration (the
combined sentences for the revocation in the Virginia case, the Chicago conviction, and
the 2014 convictions). But White also seeks an additional 27 days of credit by including
in his calculation the Virginia case’s original 33-month prison term—which ended in
April 2011. He reasons that, because his current incarceration started when he violated
conditions of his release in the Virginia case, the court should include in its calculation
the underlying prison term from that case.

       The district court granted White’s petition in part but denied the part seeking the
extra 27 days of credit based on the expired 33-month term. The court explained that
White can receive good-conduct credit only for the prison term he is currently serving.
No. 21-2202                                                                           Page 3

       On appeal, White maintains that he is entitled to 27 more days of good-conduct
time based on the 33-month prison term. We review the district court’s decision de
novo, Shepherd v. Krueger, 911 F.3d 861, 864 (7th Cir. 2018), and the text of § 3624(b)
refutes White’s argument. It states that a prisoner who “is serving” a term of
imprisonment for more than one year may receive 54 days of credit for each year of “the
prisoner’s sentence imposed by the court.” White “is serving” a combined prison
“sentence” for his revocation of supervised release and the convictions in the Chicago
case and the 2014 cases. But it is not accurate to say that he also “is serving” the 33-
month prison sentence for the Virginia case. He completed that prison term in April
2011 and immediately began supervised release. “[P]rison and supervised release are
not interchangeable.” United States v. Downs, 784 F.3d 1180, 1182 (7th Cir. 2015). Thus,
because that 33-month prison sentence ended before he began the current prison
sentence that he “is serving,” White cannot extract more credit from that expired prison
term under § 3624(b).

       White responds with two unavailing arguments. First, he contends that he “is
serving” the 33-month prison term from the Virginia case because the Bureau of Prison
has credited his current prison term with 540 days that he served in pretrial custody in
the Virginia case. But he misstates the record. The Bureau credited his previous prison
term—the 33-month sentence—with 540 days of pretrial custody time, which he
accumulated before he was released in April 2011. By contrast, the Bureau has credited
his current prison term with 132 days of prior custody credit—time that he accumulated
only after his release from prison in the Virginia case in April 2011.

        Second, by assuming that “in custody” under 28 U.S.C. § 2241 and “serving” a
prison term under 18 U.S.C. § 3624(b) mean the same thing, White contends that the
warden is estopped from arguing that he is not still “in custody” on his 33-month term.
He points to two of his other post-conviction cases in which, in his view, courts ruled
that he is still “in custody” on his 33-month term. See White v. True, 2020 WL 489429, at
*2 (S.D. Ill. Jan. 30, 2020); White v. United States, 2015 WL 1257487, at *3 (W.D. Va.
Mar. 18, 2015). The warden leaves this contention alone, but contrary to White’s
suggestion, the silence does not mean that White wins, for even when an appellee does
not file a brief, the appellant need not prevail. See Saccameno v. U.S. Bank Nat’l Ass’n, 943
F.3d 1071, 1082 (7th Cir. 2019); Krieger v. United States, 842 F.3d 490, 499 (7th Cir. 2016).

      Neither collateral nor judicial estoppel applies here because White’s assumption
is wrong. Collateral estoppel requires that the issue in this case be the same as the one
decided in the earlier cases. See Taylor v. Sturgell, 553 U.S. 880, 891–92 (2008). True, the
No. 21-2202                                                                       Page 4

earlier cases decided that White was “in custody” under § 2241. But a petitioner can be
“in custody” even when not serving a prison term, see United States v. Trotter, 270 F.3d
1150, 1152 (7th Cir. 2001), and the prior rulings that White was “in custody” appear to
be based on his sentence for violating his conditions of supervised release, not on his
completed, 33-month prison term. Judicial estoppel does not apply either, because the
warden’s current position does not contradict an earlier one on which he prevailed.
See Reed Elsevier, Inc. v. Muchnick, 559 U.S. 154, 170 (2010).

                                                                             AFFIRMED